United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palmdale, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0043
Issued: April 20, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 2, 2020 appellant filed an appeal from a March 27, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 21-0043.
The Board, having duly considered this matter, concludes that the appeal docketed as No.
21-0043 must be dismissed. The Board’s jurisdiction is limited to the review of final adverse
OWCP decisions issued under the Federal Employees’ Compensation Act (FECA).1 For final
adverse decisions of OWCP issued on or after November 19, 2008, the Board’s review authority
is limited to appeals which are filed within 180 days from the date of issuance of OWCP’s
decision.2
The 180th day following the March 27, 2020 decision was Wednesday,
September 23, 2020. As appellant did not file an appeal with the Board until October 2, 2020,
more than 180 days after the March 27, 2020 OWCP decision, the Board finds that the appeal
docketed as No. 21-0043 is untimely filed. The Board is without jurisdiction to review the appeal.
1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2

20 C.F.R. § 501.3(e) (2009).

Appellant has not offered a reason to explain her failure to timely file an appeal with supporting
documentation sufficient to establish compelling circumstances. Because there is no adverse, final
decision issued by OWCP within 180 days of the October 2, 2020 filing of the instant appeal, the
Board concludes that the appeal, docketed as No. 21-0043, must be dismissed.3 Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0043 is dismissed.
Issued: April 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3
The Board’s decisions and orders are “final upon the expiration of 30 days from the date of their issuance.” 20
C.F.R. § 501.6(d).

2

